10-4438-cv
    Massie v. Metropolitan Museum of Art



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 6th day of January, two thousand twelve.

    PRESENT:
                GUIDO CALABRESI,
                ROBERT A. KATZMANN,
                BARRINGTON D. PARKER,
                            Circuit Judges.
    __________________________________________

    Richard Massie,

                      Plaintiff-Appellant,

                               v.                                               10-4438-cv

    Metropolitan Museum of Art,

                Defendant-Appellee.
    __________________________________________

    FOR APPELLANT:                         Richard Massie, pro se, Bronx, NY.

    FOR APPELLEE:                          Allan S. Bloom, Paul, Hastings, Janofsky & Walker LLP, New
                                           York, NY.


             Appeal from a judgment of the United States District Court for the Southern District of

    New York (Rakoff, J.).
       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Richard Massie, proceeding pro se, appeals from the district court’s judgment

granting the motion of the Metropolitan Museum of Art (the “Met”) to dismiss as time-barred

certain claims raised in his employment discrimination complaint and granting the Met’s motion

for summary judgment with respect to his remaining claim for retaliation under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff's favor. Chambers v. Time Warner, Inc., 282
F.3d 147, 152 (2d Cir. 2002). Additionally, we review an order granting summary judgment de

novo and ask whether the district court properly concluded that there were no genuine issues of

material fact and that the moving party was entitled to judgment as a matter of law. See Miller v.

Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). In determining whether there

are genuine issues of material fact, we are “required to resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom summary judgment is sought.”

Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted).

However, “conclusory statements or mere allegations [are] not sufficient to defeat a summary

judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

       Here, Massie has waived any challenge to the district court’s decision granting the Met’s

motion to dismiss by raising such a challenge for the first time in his reply brief, see Conn. Bar


                                                 2
Ass’n v. United States, 620 F.3d 81, 91 n. 13 (2d Cir. 2010), and has waived any challenge to the

court’s decision granting the Met’s summary judgment motion by failing to raise such a

challenge in his objections to the relevant magistrate judge report, see Cephas v. Nash, 328 F.3d
98, 107 (2d Cir. 2003). Moreover, even if we were to reach the merits of the district court’s

decisions, we would affirm the district court’s judgment for substantially the same reasons stated

by the magistrate judge in his thorough and well-reasoned reports. The magistrate judge

correctly concluded that any claims in Massie’s complaint based on the June 2004 or February

2006 charges that he filed with the New York State Division of Human Rights were untimely

under the applicable 90-day limitations period. See 42 U.S.C. § 2000e-5(f)(1). The arguments

in Massie’s reply brief challenging this conclusion are inapposite as they rely on his lack of

knowledge of the alleged violations at issue, which is irrelevant to the limitations period applied

by the district court. Additionally, the magistrate judge correctly concluded that the Met was

entitled to summary judgment on Massie’s retaliation claim because he failed to dispute the

Met’s evidence establishing that there was a legitimate, non-retaliatory reason for his termination

and subsequent reinstatement subject to a suspension; namely, his abandonment of his security

post in April 2006.

        We have considered Massie’s other arguments on appeal and have found them to be

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3